DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/30/2020 and 08/27/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldemair (US 2020/0287691) [“Baldemair”] in view of Goto et al. (US 2020/0154481) [“Goto”].
Regarding claim 1, Baldemair teaches a method in a first-type communication node for wireless communications, comprising: 
receiving first information [Baldemair ¶ 0054: resource structure may correspond to resources in the transmission resource pool, wherein resource structures may be arranged and/or grouped in the transmission resource pool, e.g. according to a configuration, which may be a higher layer configuration, e.g. based on MAC or RRC signaling (i.e., resource pool is first information)] and second information [Baldemair ¶ 0126: signaling characteristic may represent resources and/or resource structures in a reception resource pool, which may be different from the transmission resource pool, e.g., one or more CORESETs, each of which may represent a group or subpool. A CORESET may be associated to a specific time interval, in particular in a transmission timing structure like a slot, e.g. one or more symbols. It may be considered that a first CORESET is configured for the 1, 2, or 3 first symbols in a slot. A second CORESET may be configured for one or more later symbols, e.g. the 5th and/or 6th symbol of the same slot (i.e. the second information provides information about mini-slots/time sub-windows of a slot structure/time window)]; 
wherein the first information is used for determining X candidate time window(s), [Baldemair ¶ 0125: resource pool may represent a search space and/or space of availability of resources and/or resource structures available for specific signaling, e.g., transmitting]; 
the second information is used for indicating W candidate time sub-window(s) out of the Y candidate time sub-window(s), the W is a positive integer, and the Y is a positive integer not less than the W [Baldemair ¶ 0126: signaling characteristic may represent resources and/or resource structures in a reception resource pool, which may be different from the transmission resource pool, e.g., one or more CORESETs, each of which may represent a group or subpool. A CORESET may be associated to a specific time interval, in particular in a transmission timing structure like a slot (i.e. time window), e.g. one or more symbols. It may be considered that a first CORESET is configured for the 1, 2, or 3 first symbols in a slot (i.e. CORESET indicates time sub-window). A second CORESET may be configured for one or more later symbols, e.g. the 5th and/or 6th symbol of the same slot (i.e. the second information provides information about mini-slots/time sub-windows of a slot structure/time window wherein candidate symbols/sub-windows of a slot, Y, being greater than zero and greater than W, e.g., CORESET 1 indicates a slot containing Y=7 symbols and specific symbols W=1, 2, 3)]; and
transmitting a first radio signal in W1 time sub-window(s); each of the W1 time sub-window(s) is one of the W candidate time sub-window(s) [Baldemair ¶ 0029: feedback signaling (i.e. first radio signaling) is transmitted on resources, e.g., mini-slot resources, corresponding to resource pool and CORESETs configured by higher-layer signaling like RRC and/or MAC signaling; see also ¶ 0126 disclosing determination of W candidate sub-windows].  

However, in a similar field of endeavor, Goto teaches any one of the X candidate time window(s) has a time length equal to a first time length, the first time length is fixed, and the X is a positive integer [Goto ¶ 0047: One slot (window) includes multiple OFDM symbols generated at subcarrier spacings used for uplink data transmission by the terminal apparatus 20; See FIG. 2 in which one slot includes seven OFDM symbols, a second slot being an equal fixed length, based on SCS, X would inherently be a positive integer]; 
for a subcarrier spacing of a subcarrier occupied by the first radio signal, one of the X candidate time window(s) comprises Y candidate time sub-window(s), and the Y is related to the subcarrier spacing of the subcarrier occupied by the first radio signal [Goto ¶ 0048: One mini-slot includes multiple OFDM symbols (e.g., two or four OFDM symbols) generated at the subcarrier spacings used for the uplink data transmission (i.e. transmission of a first signal) by the terminal apparatus 20. A mini-slot length is shorter than a slot length (i.e. a sub-window)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of using a first resource allocation information to indicate a pool of resources and second mini-slot [Goto ¶ 0006].
Regarding claim 7, Baldemair teaches a method in a second-type communication node for wireless communications, comprising: 
transmitting first information [Baldemair ¶ 0054: resource structure may correspond to resources in the transmission resource pool, wherein resource structures may be arranged and/or grouped in the transmission resource pool, e.g. according to a configuration, which may be a higher layer configuration, e.g. based on MAC or RRC signaling (i.e., resource pool is first information)] and second information [Baldemair ¶ 0126: signaling characteristic may represent resources and/or resource structures in a reception resource pool, which may be different from the transmission resource pool, e.g., one or more CORESETs, each of which may represent a group or subpool. A CORESET may be associated to a specific time interval, in particular in a transmission timing structure like a slot, e.g. one or more symbols. It may be considered that a first CORESET is configured for the 1, 2, or 3 first symbols in a slot. A second CORESET may be configured for one or more later symbols, e.g. the 5th and/or 6th symbol of the same slot (i.e. the second information provides information about mini-slots/time sub-windows of a slot structure/time window)]; 
[Baldemair ¶ 0125: resource pool may represent a search space and/or space of availability of resources and/or resource structures available for specific signaling, e.g., transmitting], 
the second information is used for indicating W candidate time sub-window(s) out of the Y candidate time sub-window(s), the W is a positive integer, and the Y is a positive integer not less than the W [Baldemair ¶ 0126: signaling characteristic may represent resources and/or resource structures in a reception resource pool, which may be different from the transmission resource pool, e.g., one or more CORESETs, each of which may represent a group or subpool. A CORESET may be associated to a specific time interval, in particular in a transmission timing structure like a slot (i.e. time window), e.g. one or more symbols. It may be considered that a first CORESET is configured for the 1, 2, or 3 first symbols in a slot (i.e. CORESET indicates time sub-window). A second CORESET may be configured for one or more later symbols, e.g. the 5th and/or 6th symbol of the same slot (i.e. the second information provides information about mini-slots/time sub-windows of a slot structure/time window wherein candidate symbols/sub-windows of a slot, Y, being greater than zero and greater than W, e.g., CORESET 1 indicates a slot containing Y=7 symbols and specific symbols W=1, 2, 3)]; and 
a first radio signal is transmitted by a receiver of the first information in W1 time sub-window(s), each of the W1 time sub-window(s) is one of the W candidate time sub-window(s) [Baldemair ¶ 0029: feedback signaling (i.e. first radio signaling) is transmitted on resources, e.g., mini-slot resources, corresponding to resource pool and CORESETs configured by higher-layer signaling like RRC and/or MAC signaling; see also ¶ 0126 disclosing determination of W candidate sub-windows].  
However, Baldemair does not explicitly disclose any one of the X candidate time window(s) has a time length equal to a first time length, the first time length is fixed, and the X is a positive integer; for a subcarrier spacing of a subcarrier occupied by the first radio signal, one of the X 60candidate time window(s) comprises Y candidate time sub-window(s), and the Y is related to the subcarrier spacing of the subcarrier occupied by the first radio signal.
However, in a similar field of endeavor, Goto teaches any one of the X candidate time window(s) has a time length equal to a first time length, the first time length is fixed, and the X is a positive integer [Goto ¶ 0047: One slot (window) includes multiple OFDM symbols generated at subcarrier spacings used for uplink data transmission by the terminal apparatus 20; See FIG. 2 in which one slot includes seven OFDM symbols, a second slot being an equal fixed length, based on SCS, X would inherently be a positive integer]; 
for a subcarrier spacing of a subcarrier occupied by the first radio signal, one of the X 60candidate time window(s) comprises Y candidate time sub-window(s), and the Y is related to the subcarrier spacing of the subcarrier occupied by the first radio signal [Goto ¶ 0048: One mini-slot includes multiple OFDM symbols (e.g., two or four OFDM symbols) generated at the subcarrier spacings used for the uplink data transmission (i.e. transmission of a first signal) by the terminal apparatus 20. A mini-slot length is shorter than a slot length (i.e. a sub-window)].
[Goto ¶ 0006].
Regarding claim 11, Baldemair teaches a first-type communication node for wireless communications, comprising: 
a first receiver [Baldemair ¶ 0097: Radio node 10 also comprises radio circuitry 22 providing receiving and transmitting or transceiving functionality (e.g., one or more transmitters and/or receivers and/or transceivers), the radio circuitry 22 being connected or connectable to the processing circuitry], to receive first information [Baldemair ¶ 0054: resource structure may correspond to resources in the transmission resource pool, wherein resource structures may be arranged and/or grouped in the transmission resource pool, e.g. according to a configuration, which may be a higher layer configuration, e.g. based on MAC or RRC signaling (i.e., resource pool is first information)] and second information [Baldemair ¶ 0126: signaling characteristic may represent resources and/or resource structures in a reception resource pool, which may be different from the transmission resource pool, e.g., one or more CORESETs, each of which may represent a group or subpool. A CORESET may be associated to a specific time interval, in particular in a transmission timing structure like a slot, e.g. one or more symbols. It may be considered that a first CORESET is configured for the 1, 2, or 3 first symbols in a slot. A second CORESET may be configured for one or more later symbols, e.g. the 5th and/or 6th symbol of the same slot (i.e. the second information provides information about mini-slots/time sub-windows of a slot structure/time window)]; and 
wherein the first information is used for determining X candidate time window(s) [Baldemair ¶ 0125: resource pool may represent a search space and/or space of availability of resources and/or resource structures available for specific signaling, e.g., transmitting];
the second information is used for indicating W candidate time sub-window(s) out of the Y candidate time sub-window(s), the W is a positive integer, and the Y is a positive integer not less than the W [Baldemair ¶ 0126: signaling characteristic may represent resources and/or resource structures in a reception resource pool, which may be different from the transmission resource pool, e.g., one or more CORESETs, each of which may represent a group or subpool. A CORESET may be associated to a specific time interval, in particular in a transmission timing structure like a slot (i.e. time window), e.g. one or more symbols. It may be considered that a first CORESET is configured for the 1, 2, or 3 first symbols in a slot (i.e. CORESET indicates time sub-window). A second CORESET may be configured for one or more later symbols, e.g. the 5th and/or 6th symbol of the same slot (i.e. the second information provides information about mini-slots/time sub-windows of a slot structure/time window wherein candidate symbols/sub-windows of a slot, Y, being greater than zero and greater than W, e.g., CORESET 1 indicates a slot containing Y=7 symbols and specific symbols W=1, 2, 3)]; and 
a first transceiver [Baldemair ¶ 0097: Radio node 10 also comprises radio circuitry 22 providing receiving and transmitting or transceiving functionality (e.g., one or more transmitters and/or receivers and/or transceivers), the radio circuitry 22 being connected or connectable to the processing circuitry], to transmit a first radio signal in W1 time sub-window(s); each of the W1 time sub-window(s) is one of the W candidate time sub-window(s) [Baldemair ¶ 0029: feedback signaling (i.e. first radio signaling) is transmitted on resources, e.g., mini-slot resources, corresponding to resource pool and CORESETs configured by higher-layer signaling like RRC and/or MAC signaling; see also ¶ 0126 disclosing determination of W candidate sub-windows].  
However, Baldemair does not explicitly disclose any one of the X candidate time window(s) has a time length equal to a first time length, the first time length is fixed, and the X is a positive integer; for a subcarrier spacing of a subcarrier occupied by the first radio signal, one of the X candidate time window(s) comprises Y candidate time sub-window(s), and the Y is related to the subcarrier spacing of the subcarrier occupied by the first radio signal.
However, in a similar field of endeavor, Goto teaches any one of the X candidate time window(s) has a time length equal to a first time length, the first time length is fixed, and the X is a positive integer [Goto ¶ 0047: One slot (window) includes multiple OFDM symbols generated at subcarrier spacings used for uplink data transmission by the terminal apparatus 20; See FIG. 2 in which one slot includes seven OFDM symbols, a second slot being an equal fixed length, based on SCS, X would inherently be a positive integer]; 
for a subcarrier spacing of a subcarrier occupied by the first radio signal, one of the X candidate time window(s) comprises Y candidate time sub-window(s), and the Y is related to the subcarrier spacing of the subcarrier occupied by the first radio signal [Goto ¶ 0048: One mini-slot includes multiple OFDM symbols (e.g., two or four OFDM symbols) generated at the subcarrier spacings used for the uplink data transmission (i.e. transmission of a first signal) by the terminal apparatus 20. A mini-slot length is shorter than a slot length (i.e. a sub-window)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of using a first resource allocation information to indicate a pool of resources and second mini-slot allocation from the indicated pool to determine a transmission resource to be used by a wireless device as taught by Baldemair with the method of resource pool allocation using a slot resources based on a subcarrier spacing and mini-slot resources based on a subcarrier spacing to determine a transmission resource for a wireless device as taught by Goto.  The motivation to combine these references would be to reduce control signaling overhead in grant free access systems [Goto ¶ 0006].
Regarding claim 17, Baldemair teaches a second-type communication node for wireless communications, comprising: 
[Baldemair ¶ 0098: processing circuitry 120 is connected to control radio circuitry 122 of the node 100, which provides receiver and transmitter and/or transceiver functionality (e.g., comprising one or more transmitters and/or receivers and/or transceivers)], to transmit first information [Baldemair ¶ 0054: resource structure may correspond to resources in the transmission resource pool, wherein resource structures may be arranged and/or grouped in the transmission resource pool, e.g. according to a configuration, which may be a higher layer configuration, e.g. based on MAC or RRC signaling (i.e., resource pool is first information)] and second information [Baldemair ¶ 0126: signaling characteristic may represent resources and/or resource structures in a reception resource pool, which may be different from the transmission resource pool, e.g., one or more CORESETs, each of which may represent a group or subpool. A CORESET may be associated to a specific time interval, in particular in a transmission timing structure like a slot, e.g. one or more symbols. It may be considered that a first CORESET is configured for the 1, 2, or 3 first symbols in a slot. A second CORESET may be configured for one or more later symbols, e.g. the 5th and/or 6th symbol of the same slot (i.e. the second information provides information about mini-slots/time sub-windows of a slot structure/time window)]; 
wherein the first information is used for determining X candidate time window(s) [Baldemair ¶ 0125: resource pool may represent a search space and/or space of availability of resources and/or resource structures available for specific signaling, e.g., transmitting];
[Baldemair ¶ 0126: signaling characteristic may represent resources and/or resource structures in a reception resource pool, which may be different from the transmission resource pool, e.g., one or more CORESETs, each of which may represent a group or subpool. A CORESET may be associated to a specific time interval, in particular in a transmission timing structure like a slot (i.e. time window), e.g. one or more symbols. It may be considered that a first CORESET is configured for the 1, 2, or 3 first symbols in a slot (i.e. CORESET indicates time sub-window). A second CORESET may be configured for one or more later symbols, e.g. the 5th and/or 6th symbol of the same slot (i.e. the second information provides information about mini-slots/time sub-windows of a slot structure/time window wherein candidate symbols/sub-windows of a slot, Y, being greater than zero and greater than W, e.g., CORESET 1 indicates a slot containing Y=7 symbols and specific symbols W=1, 2, 3)]; and 
a first radio signal is transmitted by a receiver of the first information in W1 time sub-window(s), each of the W1 time sub-window(s) is one of the W candidate time sub-window(s) [Baldemair ¶ 0029: feedback signaling (i.e. first radio signaling) is transmitted on resources, e.g., mini-slot resources, corresponding to resource pool and CORESETs configured by higher-layer signaling like RRC and/or MAC signaling; see also ¶ 0126 disclosing determination of W candidate sub-windows].  

However, in a similar field of endeavor, Goto teaches any one of the X candidate time window(s) has a time length equal to a first time length, the first time length is fixed, and the X is a positive integer [Goto ¶ 0047: One slot (window) includes multiple OFDM symbols generated at subcarrier spacings used for uplink data transmission by the terminal apparatus 20; See FIG. 2 in which one slot includes seven OFDM symbols, a second slot being an equal fixed length, based on SCS, X would inherently be a positive integer]; 
for a subcarrier spacing of a subcarrier occupied by the first radio signal, one of the X 60candidate time window(s) comprises Y candidate time sub-window(s), and the Y is related to the subcarrier spacing of the subcarrier occupied by the first radio signal [Goto ¶ 0048: One mini-slot includes multiple OFDM symbols (e.g., two or four OFDM symbols) generated at the subcarrier spacings used for the uplink data transmission (i.e. transmission of a first signal) by the terminal apparatus 20. A mini-slot length is shorter than a slot length (i.e. a sub-window)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of using a first resource allocation information to indicate a pool of resources and second mini-slot [Goto ¶ 0006].

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldemair in view of Goto in view of Park et al. (US 2019/0261337) [“Park”].
Regarding claim 10, Baldemair in view of Goto teaches the method according to claim 7, however, does not explicitly disclose further comprising: transmitting third information; wherein the third information is used for determining the W1 time sub-window(s) out of the W candidate time sub-window(s) and frequency-domain resources occupied by the first radio signal.  
However, in a similar field of endeavor, Park teaches transmitting third information; wherein the third information is used for determining the W1 time sub-window(s) out of the W candidate time sub-window(s) and frequency-domain resources occupied by the first radio signal [Park ¶ 0082: size of the group of symbols used as a unit of symbol allocation (e.g., the number of symbols forming one symbol group) and the number of symbol groups (a corresponding bitmap size) may be determined by i) the size of a TTI set for the UE and ii) the size of a short TTI formed in the TTI the size of a mini-slot corresponding to the short TTI… a predefined value may be defined according to a SCS value supported by the cell and a SCS value and a TTI size used in a corresponding UE ,wherein this configuration may be transmitted by a base station through cell-specific/UE-specific high layer signaling (i.e. third information; here at least three pieces of information are shown as being necessary for the determination of sub-resources)].  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of using a first resource allocation information to indicate a pool of resources and second mini-slot allocation from the indicated pool to determine a transmission resource to be used by a wireless device as taught by Baldemair with the method of determining mini-slot resources based on information indicated from a base station as taught by Park.  The motivation to do so would be to provide a mechanism for allocating a time-domain resource for downlink data channel (PDSCH) or uplink data channel (PUSCH) transmission/reception in the next-generation/5G radio access network (NR) [Park ¶ 0007].
Regarding claim 20, Baldemair in view of Goto teaches the second-type communication node according to claim 17, however, does not explicitly disclose wherein the first transmitter transmits third information; wherein the third information is used for determining the Wi time sub-window(s) out of the W candidate time sub-window(s) and frequency-domain resources occupied by the first radio signal.
However, in a similar field of endeavor, Park teaches wherein the first transmitter transmits third information; wherein the third information is used for determining the Wi time sub-window(s) out of the W candidate time sub-window(s) and frequency-domain [Park ¶ 0082: size of the group of symbols used as a unit of symbol allocation (e.g., the number of symbols forming one symbol group) and the number of symbol groups (a corresponding bitmap size) may be determined by i) the size of a TTI set for the UE and ii) the size of a short TTI formed in the TTI the size of a mini-slot corresponding to the short TTI… a predefined value may be defined according to a SCS value supported by the cell and a SCS value and a TTI size used in a corresponding UE ,wherein this configuration may be transmitted by a base station through cell-specific/UE-specific high layer signaling (i.e. third information; here at least three pieces of information are shown as being necessary for the determination of sub-resources)].  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of using a first resource allocation information to indicate a pool of resources and second mini-slot allocation from the indicated pool to determine a transmission resource to be used by a wireless device as taught by Baldemair with the method of determining mini-slot resources based on information indicated from a base station as taught by Park.  The motivation to do so would be to provide a mechanism for allocating a time-domain resource for downlink data channel (PDSCH) or uplink data channel (PUSCH) transmission/reception in the next-generation/5G radio access network (NR) [Park ¶ 0007].

Allowable Subject Matter
Claims 2-6, 8-9, 12-16, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P COX/Primary Examiner, Art Unit 2474